Citation Nr: 1401966	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with spondylolisthesis for the period prior to December 2, 2010.  

2.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine with spondylolisthesis for the period from December 2, 2010.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1974 to December 1977 and from October 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with spondylolisthesis.

In October 2010, the Board remanded this claim to the RO for additional development.  Thereafter, in a February 2012 rating decision, the RO increased the Veteran's lumbar spine disability to 40 percent, effective from December 2, 2010.  

In a November 2012 decision, the Board denied the Veteran's claim for an increased rating.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 order, the Court granted the parties' joint motion for remand, vacated the Board's November 2012 decision and remanded the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In July 2013, the Court vacated the Board's November 2012 decision because the Board had failed to provide adequate reasons and bases for denying the Veteran's claim for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with spondylolisthesis for the period prior to December 2, 2010, and a rating in excess of 40 percent since.  Specifically, the parties agreed the Board did not adequately consider the DeLuca criteria for either period on appeal; failed to adequately address whether separate disability ratings were warranted for neurological manifestations for either period on appeal; and, did not consider the findings of a January 2012 VA addendum opinion.  Additionally, in October 2013 written argument, his attorney requested an updated examination to reassess the severity of this disability.  In light of the Veteran's contentions and the state of the record, the Board finds such an examination is necessary to adjudicate the appeal. 

On remand, any additional VA treatment records dated after January 2012 should be obtained.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain, physically or electronically, all outstanding VA treatment and/or hospitalization records related to the Veteran's low back disability.  Any negative response should be in writing and associated with the claims folder. 

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of his back and neurological symptoms and impairment.  He should be provided a reasonable amount of time to submit this lay evidence. 

3.  After the aforementioned development has been completed and all outstanding records and/or any negative responses have been associated with the claims folder, the Veteran should be afforded a new VA spine examination, to determine the current nature and severity of low back condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the conditions, including the Veteran's account of his symptoms and the relevant medical evidence of record. 

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if at all. 

Additionally, the examiner should discuss the Veteran's documented low back history prior to December 2, 2010.  

For both periods on appeal, the examiner should report all pertinent symptoms and findings and estimate the level of functional impairment present during this period. 

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology.  All necessary tests and studies should be conducted and associated with the claims file.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy at all times during the appeal. 

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report. 

4.  Then readjudicate the appeal.  If the claims are not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

